DETAILED ACTION
Claims 30, 34, 36, 37, 39-41, 43, 45-47, and 49-59 are currently pending in this Office action.  Claims 1-29, 31-33, 35, 38, 42, 44, and 48 stand canceled by applicant. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The following is premised upon the 03/18/2021 claim set and fully incorporates by reference the notice of allowance mailed on 03/22/2021.  The examiner’s amendment to claim 49 is reiterated below for applicant’s convenience.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), filed on 11/13/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Holowacz on 03/19/2021.

The application has been amended as follows:
In claim 49 at line 2 between “90 MU” and the period mark insert --- (100°C, NFT 43-005) ---

Allowable Subject Matter
Claims 30, 34, 36, 37, 39-41, 43, 45-47, and 49-59 are allowed.

The reasons for allowance set forth on pages 3-4 of the 03/22/2021 Notice of Allowance remain applicable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768